DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 9/14/2020. An action on the merits follows.  
This is a supplemental action correcting the Non-Final Rejection as disclosed in the Office Action mailed on 12/22/2021.  Since the correction is significant to Applicant’s ability to reply to the Office Action mailed on 12/22/2021, the office will restart the period for reply upon mailing of this Office Action (MPEP 710.06).
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5 and 11 are objected to because of the following informalities: 
In claim 1 and 11, “A machine to convert a film into a plurality of objects: a track” should recite “A machine to convert a film into a plurality of objects, the machine comprising a track”.
Appropriate correction is required. No new matter should be added.
In claim 5, “wherein operating station” should recite “wherein the operating station”.
Appropriate correction is required. No new matter should be added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the frame”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the Applicant is referring to the frame in claim 5 (please note claim 7 depends on claim 1), or if the Applicant is referring to some other frame such as the inherent frame of the machine in claim 1.  To prosecute the application, Examiner assumes claim 7 depends on claim 5.
Regarding claim 20, the limitation “wherein performing the operation on the film includes moving the first component and the move relative to the frame and the film” is vague and unclear because it is unclear what is meant by the term “the move”. To prosecute the application, Examiner has interpreted this limitation as “wherein performing the operation on the film includes moving the first component relative to the frame and the film”.
Claim(s) 8-9 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4 and 10 are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20030230941 of Jacobs (henceforth Jacobs).

    PNG
    media_image1.png
    793
    986
    media_image1.png
    Greyscale

Regarding claim 1, Jacobs teaches a machine (Jacobs: machine in fig. 7) to convert a film (Jacobs: 241) into a plurality of objects (Jacobs: 260): 
Jacobs: 223); 
a sled (Jacobs: 40) that is movable along the track; and 
an operating station (Jacobs: 250) mounted to the sled such that the operating station moves with the sled along the track (Jacobs: para 0055), the operating station has a passageway (Jacobs: space between the two 250) configured to permit passage of the film therethrough and a web processing device (Jacobs: see annotated fig. 7) within the passageway that is configured to perform an operation on the film (Jacobs: seal  and cut film) as the operating station moves with the sled.
Regarding claim 2, as shown in claim 1, Jacobs teaches wherein the operating station has a fixed end coupled to the sled (Jacobs: see annotated fig. 7) and an opposite free end (Jacobs: see annotated fig. 7) oriented away from the sled.
Regarding claim 3, as shown in claim 2, Jacobs teaches wherein the track is vertically below the operating station (Jacobs: see annotated fig. 7).
Regarding claim 4, as shown in claim 3, Jacobs, teaches wherein the sled has a pair of arms (Jacobs: see fig. 4, the two arms (on which the two elements 130 are mounted) extending from 160) that hold the sled on the track.
Regarding claim 10, Jacobs teaches a machine (Jacobs: machine in fig. 7) to convert a film (Jacobs: 241) into a plurality of objects (Jacobs: 260): 
a track (Jacobs: 223); 
a sled (Jacobs: 40) that is movable along the track; and 
an operating station (Jacobs: bottom 250) mounted to the sled such that the operating station moves with the sled along the track (Jacobs: para 0055), the operating station has a passageway (Jacobs: see annotated fig. 7) configured to permit passage of the film therethrough Jacobs: top 250) within the passageway that is configured to perform an operation on the film (Jacobs: provide support and transport the film) as the operating station moves with the sled.
Jacobs further teaches wherein the sled is a first sled (Jacobs: one of the sleds 40 in fig. 7) and the operating station is a first operating station (Jacobs: one of the 250 in fig. 7), and further comprising: a second sled (Jacobs: another one of the sleds 40 in fig. 7) that is movable along the track and spaced apart from the first sled; and a second operating station (Jacobs: another one of the 250 in fig. 7) mounted to the second sled such that the second operating station moves with the second sled along the track, the second operating station has a passageway (Jacobs: see annotated fig. 7) configured to permit passage of the film therethrough and a web processing device (Jacobs: top 250) within the passageway that is configured to perform a second operation (Jacobs: cut and heat seal) on the film as the second operating station moves with the sled; wherein the passageway of the second operating station is aligned with the passageway of the first operating station such that the film is passed through both passageways (Jacobs: see annotated fig. 7).
Claims 1-3, 10-12, 17-18 and 20 are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USP# 6,195,967 of Todd et al. (henceforth Todd).
Regarding claim 1, Todd teaches a machine (Todd: 10) to convert a film (Todd: 14) into a plurality of objects (Todd: 12): 
a track (Todd: 251); 
a sled (Todd: 56) that is movable along the track; and 
an operating station (Todd: 36) mounted to the sled such that the operating station moves with the sled along the track (Todd: figs. 3a-3f), the operating station has a passageway (Todd: A in fig. 3a-3f) configured to permit passage of the film therethrough and a web processing device (Todd: heat seal bars on 36, 37) within the passageway that is configured to perform an operation on the film (Todd: seal  and cut film) as the operating station moves with the sled.

    PNG
    media_image2.png
    668
    938
    media_image2.png
    Greyscale

Regarding claim 2, as shown in claim 1, Todd teaches wherein the operating station has a fixed end coupled to the sled (Todd: attachment of 37 to operating station 36) and an opposite free end (Todd: see annotated fig. 15a) oriented away from the sled.
Regarding claim 3, as shown in claim 2, Todd teaches wherein the track is vertically below the operating station (Todd: see fig. 5b).
Regarding claim 10, as shown in claim 1, Todd, teaches wherein the sled is a first sled (Todd: 56) and the operating station is a first operating station (Todd: bottom 36 in fig. 5a), and further comprising: 
a second sled (Todd: 58) that is movable along the track and spaced apart from the first sled (Todd: see fig. 5a); and 
a second operating station (Todd: 42) mounted to the second sled such that the second operating station moves with the second sled along the track, the second operating station has a passageway (Todd: A in fig. 5a) configured to permit passage of the film therethrough and a web processing device (Todd: 42) within the passageway that is configured to perform a second operation (Todd: side sealing) on the film as the second operating station moves with the sled; wherein the passageway of the second operating station is aligned with the passageway of the first operating station such that the film is passed through both passageways (Todd: see fig. 5a).
Regarding claim 11, Todd teaches A machine (Todd: 10) to convert a film (Todd: 14) into a plurality of objects (Todd: 12), comprising: 
a track (Todd: 250); 
a member (Todd: see annotated fig. 5a) spaced apart and fixed relative to the track (Todd: the member is fixed relative to the track 250 during stop of the intermittent operation); 
a sled (Todd: bottom 56 as shown in fig. 5a) that is movable along the track and positioned between the track and the member (Todd: fig. 3a-3f); and 
an operating station (Todd: bottom 36 as shown in fig. 5a) mounted to the sled such that the operating station moves with the sled along the track (Todd: fig. 3a-f), the operating station has a web processing device (Todd: seal bars) that moves relative to the sled and is configured Todd: see fig. 3a-f, (operation=bottom sealing)).
Regarding claim 12, as shown in claim 11, Todd teaches wherein the web processing device is a heated bar (Todd: c. 4 l. 15) such that when the web processing device pushes the film against the member, the film is heated and the web processing device performs the operation on the film (Todd: c. 4, l. 15-33, see also annotated fig. 5a).
Regarding claim 17, Todd teaches a method for converting a film (Todd: 14) to a plurality of objects (Todd: 12), the method comprising: 
positioning a sled (Todd: 56, 57) on a track (Todd: 250, 251) such that the sled is movable along the track; 
coupling an operating station (Todd: 36, 37) to the sled such that the sled and the operating station are movable together along the track (Todd: fig. 3a-3f); 
passing the film through a passageway in the operating station (Todd: A in fig. 3a-3f, see also c. 4, l. 66-67 and c. 5, l. 1-8); 
moving the sled and the operating station with the film and along the track (Todd: c. 3, l. 57+ and c, 4, l. 1-26); and 
performing, with a web processing device (Todd: heat seal bars 36,37, heat sealing) of the operating station, an operation on the film as the sled and the operating station move with the film (Todd: c. 3, l. 57+ and c, 4, l. 1-26).
Regarding claim 18, as shown in claim 17, Todd teaches wherein the operating station has a fixed end (Todd: 37) coupled to the sled and an opposite free end (Todd: end opposite 37) oriented away from the sled.
Regarding claim 20, as shown in claim 17, Todd teaches wherein the web processing device includes a first component (Todd: 36) and an opposing second component (Todd: 37) within the passageway; and wherein performing the operation on the film includes moving the first component relative to the frame and the film to thereby perform the operation on the film (Todd: see fig. 3a-3f).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13-16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Todd in view of USP# 5,552,013 of Ehlert et al. (henceforth Ehlert).
Regarding claim 13 and claim 16, as shown in claim 11, Todd does not definitively disclose one of the member and the web processing device as a roller that cooperates with the other of the member and the web processing device to thereby perform the operation on the film and wherein the member is a first roller and the web processing device is a second roller, and wherein the first roller and the second roller cooperate with each other to thereby perform the operation on the film.
However, film sealing using rollers was known in the art at the time of filing of the invention.  For example, Ehlert teaches a two roller (Ehlert: 20, 40) sealing system for sealing a Ehlert: 12, 14) wherein a member is a first roller (Ehlert: 40) and a web processing device is a second roller (Ehlert: 20), and wherein the first roller and the second roller cooperate with each other to thereby perform the operation on the film (Ehlert: sealing). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the sealing device member and web processing device of Todd with a two roller sealing system as taught by Ehlert in order to allow fast and reliable bottom sealing of the film using commercially available devices. Furthermore, because both Todd and Ehlert teach devices for sealing film, it would have been obvious to one skilled in the art to substitute one device for the other to achieve the predictable result of reliably sealing the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Regarding claim 14, as shown in claim 13, the combination of Todd and Ehlert does not explicitly teach wherein the roller rotates at a first linear speed that is different than a second linear speed of the film.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the roller and film rotate at different speeds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of film speed relative to roller speed, in order to optimize sealing, involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 15, as shown in claim 13, the combination of Todd and Ehlert teaches wherein the roller is an ultrasonic sealer (Ehlert: 20 is ultrasonic sealer).






Allowable Subject Matter
Claims 5-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 5 and 19, the prior art of record, in combination with other limitations of the claim, is silent on “the operating station includes a frame that encircles the passageway and is coupled to the sled”. In Jacobs (which is the closest prior art), the operating station does include a frame (the structure of 250) but that structure does not encircle the passageway. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claims 6 are allowed for depending on one of the above allowed claims.
Claims 7-9 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Please note that for the purpose of prosecution, Examiner has interpreted claim 7 to be dependent on claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731